DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 3/21/2022, which has been entered.

Claims 1-26 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objections to the specification and claim 8 have been withdrawn.

In view of Applicant’s amendment, the 35 USC § 112(b) rejections of claim 8 has been withdrawn.


Applicant’s arguments, see 9-26 of the amendment filed 3/21/2022, with respect to the rejection(s) of claim(s) 1-26 under35 U.S.C. 103 have been fully considered and are persuasive except for the arguments on pages 15, 23 and 26 that Han is not analog art.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hernandez (US 2007/0153258).

The  arguments on pages 15, 23 and 26 that Han is not analog art is not persuasive because Han is directed to a device that includes optical image acquisition function that also uses an elastic deformable membrane, which is what the claimed invention (in the embodiments of claims 9 and 18) is for.  Regarding the non-analogous argument on page 15, it is moot because of  the new ground of rejection in view of Hernandez (US 2007/0153258)

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,726,241. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations of claims 1-26 have been disclosed by limitations of the corresponding claims 1-26 of U.S. Patent No. 10,726,241 as indicated below.

This application
Patent No. 10,726,241
1. A pressure sensitive membrane comprising: an elastic deformable film having a top surface and a bottom surface opposite the top surface, wherein the elastic deformable film has less than a 20 μm thickness and






wherein a pattern corresponding to friction ridges of a finger is formed by engagement between the pressure sensitive membrane and the imaging surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane, and






wherein responsive to light being reflected from the imaging surface, an image of the pattern is optically captured and the image corresponds to the friction ridges of the finger applying the pressure.


2. The pressure sensitive membrane of claim 1, wherein a refractive index of the elastic deformable film is identical or near identical to that of a light transmitting member including the imaging surface.

3. The pressure sensitive membrane of claim 1, wherein the elastic deformable film comprises a polymer film including one or more of parylene, urethane, polyester, fluorinated ethylene propylene (FEP), ethylene tetrafluoroethylene (ETFE), perfluoroalkoxy (PFA), Polyether ether ketone (PEEK), and/or Kapton.

4. The pressure sensitive membrane of claim 1, wherein the pressure sensitive membrane further comprises a 
textured portion that comprises one or more raised standoffs, a sinusoidal wave surface, a rough textured surface, a microcellular foam, and/or a non-porous layer.

5. The pressure sensitive membrane of claim 1, wherein the pressure sensitive membrane further comprises a 
textured portion that comprises a plurality of nanowires.

6. The pressure sensitive membrane of claim 1, wherein the pressure sensitive membrane further comprises a 
textured portion that is cast from a surface of a mold.

7. The pressure sensitive membrane of claim 1, wherein the top surface and/or the bottom surface include one or more coatings, and wherein the elastic deformable film, including the one or more coatings, has less than a 20 μm thickness.

8. The pressure sensitive membrane of claim 8, wherein the one or more coatings are conductive.

9. A total internal reflection based imaging system comprising: 
a light transmitting member having an imaging surface; a pressure sensitive membrane arranged on the imaging surface, the pressure sensitive membrane including an elastic deformable film and having a top surface and a bottom surface opposite the top surface, wherein at least a portion of the bottom surface is formed by a textured portion, and wherein the elastic deformable film has less than a 20 μm thickness; 

















a light source configured to emit a light towards the imaging surface from a side of the imaging surface opposite the pressure sensitive membrane; and

an imaging sensor configured to capture light reflected from the imaging surface such that an image of the pattern formed by engagement between the pressure sensitive membrane and the imaging surface 

responsive to a finger applying pressure on the top surface of the pressure sensitive membrane is optically captured such that the image corresponds to the friction ridges of the finger applying the pressure.

10. The total internal reflection based imaging system of claim 9, wherein the light transmitting member is a prism or optical waveguide.

11. The total internal reflection based imaging system of claim 9, wherein a refractive index of the elastic deformable film is identical or near identical to that of the light transmitting member.

12. The total internal reflection based imaging system of claim 9, wherein the elastic deformable film comprises a polymer film including one or more of parylene, urethane, polyester, fluorinated ethylene propylene (FEP), ethylene tetrafluoroethylene (ETFE), perfluoroalkoxy (PFA), Polyether ether ketone (PEEK), and/or Kapton.

13. The total internal reflection based imaging system of claim 9, wherein the textured surface comprises one or more raised standoffs, a sinusoidal wave, a rough textured surface, a microcellular foam, and/or a non-porous layer.

14. The total internal reflection based imaging system of claim 9, wherein the textured surface comprises a plurality of nanowires.

15. The total internal reflection based imaging system of claim 9, wherein the textured surface is cast from a surface of a mold

16. The total internal reflection based imaging system of claim 9, wherein the top surface and/or the bottom surface include one or more coatings, and wherein the elastic deformable film, including the one or more coatings, has less than a 20 μm thickness.

17. The total internal reflection based imaging system of claim 16, wherein the one or more coatings are conductive.

18. A fluorescent or scattered light imaging system comprising: 
a light transmitting member having an imaging surface; 

a pressure sensitive membrane arranged on the imaging surface, the pressure sensitive membrane including an elastic deformable film and having a top surface and a bottom surface opposite the top surface, wherein at least a portion of the bottom surface is formed by a textured portion, and wherein the elastic deformable film has less than a 20 μm thickness, and 
















a light source configured to emit light from a side of the imaging surface opposite the pressure sensitive membrane such that additional fluorescent or scattered light is propagated into the pressure sensitive membrane at any location on the imaging surface at which the bottom surface of the pressure sensitive membrane contacts the imaging surface due to pressure exerted by a finger on the top surface of the pressure sensitive membrane; and

an imaging sensor configured to capture the fluorescent or scattered light emission from the imaging surface such that an image of the pattern formed by engagement between the pressure sensitive membrane and the imaging surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane is optically captured and the image corresponds to the friction ridges of the finger applying the pressure.

19. The fluorescent or scattered light imaging system of claim 18, wherein the light transmitting member is a prism or optical waveguide.

20. The fluorescent or scattered light imaging system of claim 18, wherein a refractive index of the elastic deformable film is identical or near identical to that of the light transmitting member.

21. The fluorescent or scattered light imaging system of claim 18, wherein the elastic deformable film comprises a polymer film including one or more of parylene, urethane, polyester, fluorinated ethylene propylene (FEP), ethylene tetrafluoroethylene (ETFE), perfluoroalkoxy (PFA), Polyether ether ketone (PEEK), and/or Kapton.

22. The fluorescent or scattered light imaging system of claim 18, wherein the textured surface comprises one or more of raised standoffs, a sinusoidal wave, a rough textured surface, a microcellular foam, and/or a non-porous layer.

23. The fluorescent or scattered light imaging system of claim 18, wherein the textured surface comprises a plurality of nanowires.

24. The fluorescent or scattered light imaging system of claim 18, wherein the textured surface is cast from a surface of a mold.

25. The fluorescent or scattered light imaging system comprising of claim 18, wherein the top surface and/or the bottom surface include one or more coatings, and wherein the elastic deformable film, including the one or more coatings, has less than a 20 μm thickness.

26. The fluorescent or scattered light imaging system comprising of claim 25, wherein the one or more coatings are conductive.
1. A pressure sensitive membrane including: an elastic deformable film having a top surface and a bottom surface opposite the top surface, wherein the elastic deformable film has less than a 20 μm thickness; and
a textured portion that is formed such that in a default position, an air gap exists between the pressure sensitive membrane and an imaging surface on which the pressure sensitive membrane is arranged, and 

wherein responsive to a finger applying pressure on the top surface of the pressure sensitive membrane, the pressure sensitive membrane is collapsed into a collapsed position and the air gap is diminished, wherein a pattern corresponding to friction ridges of the finger is formed by engagement between the pressure sensitive membrane in the collapsed position and the imaging surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane, and

wherein responsive to light being reflected from the imaging surface, an image of the pattern is optically captured and the image corresponds to the friction ridges of the finger applying the pressure. 


2. The pressure sensitive membrane of claim 1, wherein a refractive index of the elastic deformable film is identical or near identical to that of a light transmitting member including the imaging surface. 

    3. The pressure sensitive membrane of claim 1, wherein the elastic deformable film comprises a polymer film including one or more of parylene, urethane, polyester, fluorinated ethylene propylene (FEP), ethylene tetrafluoroethylene (ETFE), perfluoroalkoxy (PFA), Polyether ether ketone (PEEK), and/or Kapton. 

    4. The pressure sensitive membrane of claim 1, wherein the 

textured surface includes one or more raised standoffs, a sinusoidal wave, a rough textured surface, a microcellular foam, and/or a non-porous layer. 

    5. The pressure sensitive membrane of claim 1, wherein the 

textured surface includes a plurality of nanowires. 

    
6. The pressure sensitive membrane of claim 1, wherein the 

textured surface is cast from a surface of a mold. 

    
7. The pressure sensitive membrane of claim 1, wherein the top surface and/or the bottom surface include one or more coatings, and wherein the elastic deformable film, including the one or more coatings, has less than a 20 μm thickness. 

    8. The pressure sensitive membrane of claim 7, wherein the one or more coatings are conductive. 

    9. A total internal reflection based imaging system comprising: 
a light transmitting member having an imaging surface; a pressure sensitive membrane arranged on the imaging surface, the pressure sensitive membrane including an elastic deformable film and having a top surface and a bottom surface opposite the top surface, wherein at least a portion of the bottom surface is formed by a textured portion, and wherein the elastic deformable film has less than a 20 μm thickness, 

and wherein the textured portion is formed such that in a default position, an air gap exists between the pressure sensitive membrane and the imaging surface on which the pressure sensitive membrane is arranged, and wherein responsive to a finger applying pressure on the top surface of the pressure sensitive membrane, the pressure sensitive membrane is collapsed into a collapsed position and the air gap is diminished, and wherein a pattern corresponding to friction ridges of the finger is formed by engagement between the pressure sensitive membrane in the collapsed position and the imaging surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane; 

a light source configured to emit a light towards the imaging surface from a side of the imaging surface opposite the pressure sensitive membrane; and

an imaging sensor configured to capture light reflected from the imaging surface such that an image of the pattern formed by engagement between the pressure sensitive membrane
in the collapsed position and the imaging surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane is optically captured such that the image corresponds to the friction ridges of the finger applying the pressure. 

    10. The total internal reflection based imaging system of claim 9, wherein the light transmitting member is a prism or optical waveguide. 

    11. The total internal reflection based imaging system of claim 9, wherein a refractive index of the elastic deformable film is identical or near identical to that of the light transmitting member. 

    12. The total internal reflection based imaging system of claim 9, wherein the elastic deformable film comprises a polymer film including one or more of parylene, urethane, polyester, fluorinated ethylene propylene (FEP), ethylene tetrafluoroethylene (ETFE), perfluoroalkoxy (PFA), Polyether ether ketone (PEEK), and/or Kapton. 

    13. The total internal reflection based imaging system of claim 9, wherein the textured surface includes one or more raised standoffs, a sinusoidal wave, a rough textured surface, a microcellular foam, and/or a non-porous layer. 

    14. The total internal reflection based imaging system of claim 9, wherein the textured surface includes a plurality of nanowires. 

    15. The total internal reflection based imaging system of claim 9, wherein the textured surface is cast from a surface of a mold. 

    16. The total internal reflection based imaging system of claim 9, wherein the top surface and/or the bottom surface include one or more coatings, and wherein the elastic deformable film, including the one or more coatings, has less than a 20 μm thickness. 

    17. The total internal reflection based imaging system of claim 16, wherein the one or more coatings are conductive. 

    18. A fluorescent or scattered light imaging system comprising: 
a light transmitting member having an imaging surface; 

a pressure sensitive membrane arranged on the imaging surface, the pressure sensitive membrane including an elastic deformable film and having a top surface and a bottom surface opposite the top surface, wherein at least a portion of the bottom surface is formed by a textured portion, and wherein the elastic deformable film has less than a 20 μm thickness, 

and wherein the textured portion is formed such that in a default position, an air gap exists between the pressure sensitive membrane and the imaging surface on which the pressure sensitive membrane is arranged, wherein responsive to a finger applying pressure on the top surface of the pressure sensitive membrane, the pressure sensitive membrane is collapsed into a collapsed position and the air gap is diminished, and wherein a pattern corresponding to friction ridges of the finger is formed by engagement between the pressure sensitive membrane in the collapsed position and the imaging surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane; 

a light source configured to emit light from a side of the imaging surface opposite the pressure sensitive membrane such that additional fluorescent or scattered light is propagated into the pressure sensitive membrane at any location on the imaging surface at which the bottom surface of the pressure sensitive membrane contacts the imaging surface due to pressure exerted by the finger on the top surface of the pressure sensitive membrane; and

an imaging sensor configured to capture the fluorescent or scattered light emission from the imaging surface such that an image of the pattern formed by engagement between the pressure sensitive membrane in the collapsed position and the imaging surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane is optically captured and the image corresponds to the friction ridges of the finger applying the pressure. 

    19. The fluorescent or scattered light imaging system of claim 18, wherein the light transmitting member is a prism or optical waveguide. 

    20. The fluorescent or scattered light imaging system of claim 18, wherein a refractive index of the elastic deformable film is identical or near identical to that of the light transmitting member. 

    21. The fluorescent or scattered light imaging system of claim 18, wherein the elastic deformable film comprises a polymer film including one or more of parylene, urethane, polyester, fluorinated ethylene propylene (FEP), ethylene tetrafluoroethylene (ETFE), perfluoroalkoxy (PFA), Polyether ether ketone (PEEK), and/or Kapton. 

    22. The fluorescent or scattered light imaging system of claim 18, wherein the textured surface includes one or more of raised standoffs, a sinusoidal wave, a rough textured surface, a microcellular foam, and/or a non-porous layer. 

    23. The fluorescent or scattered light imaging system of claim 18, wherein the textured surface includes a plurality of nanowires. 

    24. The fluorescent or scattered light imaging system of claim 18, wherein the textured surface is cast from a surface of a mold. 

    25. The fluorescent or scattered light imaging system comprising of claim 18, wherein the top surface and/or the bottom surface include one or more coatings, and wherein the elastic deformable film, including the one or more coatings, has less than a 20 μm thickness. 

    26. The fluorescent or scattered light imaging system comprising of claim 25, wherein the one or more coatings are conductive. 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2007/0153258) and Ross (US 2007/0075138).

Regarding claim 1 Hernandez discloses a pressure membrane including:
an elastic deformable film having a top surface and a bottom surface opposite 
the top surface,
wherein responsive to light being reflected from the imaging surface, an image of the pattern is optically captured and the image corresponds to the friction ridges of the finger applying the pressure, and
wherein a pattern corresponding to friction ridges of the finger is formed by engagement between the pressure sensitive membrane and the (imaging) surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane
[Figs. 5-8 and paragraphs 27 (“FIG. 5 is a perspective top view of an optical fingerprint imaging device…in which a removable protective film onto which a fingertip is pressed to produce a readable fingerprint image is removably adhered to”), 34 (“…optical fingerprint imaging device 50… includes a housing 52 and a platen 54…covered by a removable protective film 58”), 41 (“…the protective film 58 comprises a material that allows it to resiliently deform around the ridges 76 of a fingertip pressed directly onto a surface of the protective film…An air gap 80 is maintained between the protective film outer surface 68 and fingertip valleys 78 adjacent the fingertip ridges…The difference in refractive index between air and the protective film allows for incident light 82 to be reflected under the fingertip valleys…a suitable protective film is a flexible urethane sheet having a thickness of…about three mils to about six mils”)]

	Hernandez further discloses using an elastic deformable film with a thickness of about 3 to 6 mils but not expressly the following, which is taught by Ross:
wherein the elastic deformable film has less than a 20 um thickness;
[Paragraph 80 (“A possible alternative deformable membrane construction is of a material such as MYLAR or KAPTON (trade marks) and, at a thickness of less than 12 µm (preferably about 3 µm), has the necessary properties of strength and deformability”)]

	Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hernandez by using the material and thickness of the elastic deformable film taught by  Ross as set forth above.  The reasons for doing so at least would have being to use a film that is thinner yet has the necessary properties of strength and deformability, as Ross indicates in paragraph 80.

Regarding claims 3, 4, 7 and 8 the combined invention further disclose:
(Claim 3) wherein the elastic deformable film comprises a polymer film including one or more of parylene, urethane, polyester, fluorinated ethylene propylene (FEP), ethylene tetrafluoroethylene (ETFE), perfluoroalkoxy (PFA), polyether ether ketone (PEEK), and/or Kapton
[Ross: Paragraph 80 (“A possible alternative deformable membrane construction is of a material such as MYLAR or KAPTON (trade marks) and, at a thickness of less than 12 µm (preferably about 3 µm), has the necessary properties of strength and deformability”).  Note that an obvious reason for using the disclosed polymer film is that they have the necessary properties of strength and deformability]
(Claim 4) wherein the pressure sensitive membrane further comprises a textured portion that comprises one or more raised standoffs, a sinusoidal wave, a rough textured surface, a microcellular foam, and/or a non-porous layer
[Ross: Paragraph 80 (“A possible alternative deformable membrane construction is of a material such as MYLAR “).  Note that MYLAR is non-porous]
(Claim 7) wherein the top surface and/or the bottom surface include one or more coatings, and wherein the elastic deformable film, including the one or more coatings, has less than a 20 μm thickness.
[Ross: Fig. 13 and paragraphs 69, 76 (“…a resiliently deformable membrane supported above the conductors and having conductive tiles on its lower surface…”), 80 (“…deformable membrane construction is of a material such as MYLAR or KAPTON (trade marks) and, at a thickness of less than 12 µm (preferably about 3 µm), has the necessary properties of strength and deformability…”).  See also claim 11 (“…including a resiliently deformable membrane overlying the second fingerprint sensor portion of the matrix, the membrane having conductive portions on its underside to connect the first and second conductors of one or more sensing cells in response to the presence or absence of a fingerprint ridge pressing down on the deformable membrane”)]
(Claim 8) wherein the one or more coatings are conductive
[Ross: Fig. 13 and paragraphs 69, 76 (“The sensor portion also comprises a resiliently deformable membrane supported above the conductors and having conductive tiles on its lower surface…”)]

>>><<<
Claims 2 and 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2007/0153258) and Ross (US 2007/0075138) as applied to claims 1, 3, 4, 7 and 8 above, and further in view of Han et al. (US 2010/0302210)..

Regarding claim 2 the combined invention of Hernandez and Ross discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Han:
wherein a refractive index of the elastic deformable film is identical or near identical to that of the light transmitting member including the imaging surface
[Figs. 2A, 2B and paragraphs 34 (“…protrusions 214 may be formed on or as part of frustrating layer 206 to maintain the gap 212 between the pliable frustrating layer 206 and the waveguide 204”), 59 (“…If the refractive indices of frustrating layer 206 and waveguide 204 are comparable, then a portion of radiation traveling will escape in a direction that is parallel or substantially parallel…to a direction the radiation was traveling in waveguide 204 just prior to frustration of TIR, as shown by arrow "B" in FIG. 2B (and in FIG. 2A).”).  Note that the top surface of the waveguide 204 is considered an imaging surface]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Han as set forth above.  The reasons for doing so at least would have been to avoid image-quality problems known in the art (such as the non-ideal conditions Mueller et al. (US 2013/0272585) discusses in paragraph 6: “…If the skin is overly dry, the index match with the platen will be compromised, resulting in poor image contrast. Similarly, if the finger is very wet, the valleys may fill with water, causing an optical coupling to occur all across the fingerprint region and greatly reduce image contrast. Similar effects may occur if the pressure of the finger on the platen is too little or too great, the skin or sensor is dirty, the skin as aged and/or worn, or overly fine features are present such as may be the case for certain ethnic groups and in very young children. These effects decrease image quality and thereby decrease the overall performance of the fingerprint sensor…”, cited merely to show the common knowledge in the art prior to the effective filing date of the claimed invention).]

Alternative rejection to Claim 4: regarding claim 4, Han further discloses:
wherein the pressure sensitive membrane further comprises a textured portion that comprises one or more raised standoffs, a sinusoidal wave, a rough textured surface, a microcellular foam, and/or a non-porous layer
[Fig. 2A (ref. 214) and paragraph 34 (“…protrusions 214 may be formed on or as part of frustrating layer 206 to maintain the gap 212 between the pliable frustrating layer 206 and the waveguide 204”)]

>>><<<
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2007/0153258) and Ross (US 2007/0075138) as applied to claims 1, 3, 4, 7 and 8 above, and further in view of Zhang et al. (US 2015/0261367).

Regarding claim 5 the combined invention of Hernandez and Ross discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Zhang:
wherein the textured surface comprises a plurality of nanowires
[Figs. 1, 2 and paragraphs 9 (“...the deformed nanowire array may release charges to change an electrical signal applied to an electrode wire connected thereto”), 42 and 46]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention by including a plurality of nanowires in the textured surface as taught by Zhang. The reasons for doing so at least would have been because when pressure is applied a nanowire array may be slightly deformed and release charges to change an electrical signal applied to an electrode wire connected thereto, and a touch point can be positioned, as Zhang indicates in paragraph 9.

>>><<<
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2007/0153258) and Ross (US 2007/0075138) as applied to claims 1, 3, 4, 7 and 8 above, and further in view of Lee’961 et al. (US 2010/0101961).

Regarding claim 6 the combined invention of Hernandez and Ross discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Lee’961:
wherein the textured surface is cast from a surface of a mold
[Fig. 1 (especially refs. S120 and S150) and paragraphs 60 (“...using the unit master mold... plastic extrusion...is performed, thus producing a duplicate having the nano-pattern texture of the surface or skin of the selected object”), 61 (“...in the production of the duplicate having the same nano-pattern texture as the surface of the object, when an extrusion process is performed through casting, the unit master mold having the nano-pattern surface roughness is pressed on plastic, thus producing the duplicate having the nano-pattern texture”)]

Prior to the effective filing date of the claimed invention it would have been
obvious to one of ordinary skill in the art to modify the combined invention by casting the textured surface from a surface of a mold as taught by Lee’961.
The reasons for doing so at least would have been the method’s ability to minimize
external vibration, equilibrium between the nano mold and the plastic and defoaming,
plating, having micro- or nano-precision, etc. as Lee’961 indicates in lines 10-12 of
paragraph 61.

>>><<<
Claims 9-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2008/0187190), and further in view of Hernandez (US 2007/0153258), Ross (US 2007/0075138) and Han et al. (US 2010/0302210).

Regarding claim 9 Shin discloses:
a light transmitting member having an imaging surface;
a light source configured to emit a light towards the imaging surface from a side of the imaging surface opposite the pressure sensitive membrane; and
an imaging sensor configured to capture light reflected from the imaging surface such that an image of the pattern formed by engagement between the pressure sensitive membrane and the imaging surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane is optically captured such that the image corresponding to the friction ridges of the finger applying the pressure
[Shin: Fig. 1, refs. 120 (light transmitting member), 121 (imaging surface), 110 (light source), 140 (sensor) and paragraph 25 (“…an optical type fingerprint recognition apparatus 100…includes a light source 110…a prism 120 with a fingerprint contact surface 121…an image sensor 140”).  Note that the fingerprint contact surface 121 is considered an imaging surface.  Note further that the claim element enclosed in a pair of parentheses is taught by the combined invention of Hernandez, Ross and Han; see the analysis below]

Shin does not disclose the following, which are taught by Hernandez, Ross and Han:
(that the formed pattern) corresponding to friction ridges of the finger;
a pressure sensitive membrane arranged on the imaging surface, the pressure sensitive membrane including an elastic deformable film and having a top surface and a bottom surface opposite the top surface,
[Hernandez: Figs. 5-8 and paragraphs 27 (“FIG. 5 is a perspective top view of an optical fingerprint imaging device…in which a removable protective film onto which a finger tip is pressed to produce a readable fingerprint image is removably adhered to”), 34 (“…optical fingerprint imaging device 50… includes a housing 52 and a platen 54…covered by a removable protective film 58”), 41 (“…the protective film 58 comprises a material that allows it to resiliently deform around the ridges 76 of a finger tip pressed directly onto a surface of the protective film…An air gap 80 is maintained between the protective film outer surface 68 and finger tip valleys 78 adjacent the finger tip ridges…The difference in refractive index between air and the protective film allows for incident light 82 to be reflected under the finger tip valleys…a suitable protective film is a flexible urethane sheet having a thickness of…about three mils to about six mils”).  Note that the use of a textured pattern is taught by Han, see the analysis below]
wherein the elastic deformable film has less than a 20 µm thickness
[Ross: Paragraph 80 (“A possible alternative deformable membrane construction is of a material such as MYLAR or KAPTON (trade marks) and, at a thickness of less than 12 µm (preferably about 3 µm), has the necessary properties of strength and deformability…”)]
wherein at least a portion of the bottom surface is formed by a textured portion
[Han: Fig. 2A (ref. 214) and paragraph 34 (“…protrusions 214 may be formed on or as part of frustrating layer 206 to maintain the gap 212 between the pliable frustrating layer 206 and the waveguide 204”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Shin with the teaching of Hernandez, Ross and Han as set forth above.  The reasons for doing so at least would have been to provide protection to the surface of a device that can capture fingerprint images, as Hernandez indicates in paragraphs 12-13; to use a film that is thinner yet has the necessary properties of strength and deformability, as Ross indicates in paragraph 80; as well as to avoid image-quality problems known in the art (such as the non-ideal conditions Mueller et al. (US 2013/0272585) discusses in paragraph 6: “…If the skin is overly dry, the index match with the platen will be compromised, resulting in poor image contrast. Similarly, if the finger is very wet, the valleys may fill with water, causing an optical coupling to occur all across the fingerprint region and greatly reduce image contrast. Similar effects may occur if the pressure of the finger on the platen is too little or too great, the skin or sensor is dirty, the skin as aged and/or worn, or overly fine features are present such as may be the case for certain ethnic groups and in very young children. These effects decrease image quality and thereby decrease the overall performance of the fingerprint sensor…”, cited merely to show the common knowledge in the art prior to the effective filing date of the claimed invention).]

Regarding claim 10, the combined invention of Shin, Hernandez, Ross and Han further discloses:
wherein the light transmitting member is a prism or optical waveguide
[Han: Fig. 2A (ref. 214) and paragraph 34 (“…protrusions 214 may be formed on or as part of frustrating layer 206 to maintain the gap 212 between the pliable frustrating layer 206 and the waveguide 204”)]

Regarding claims 11-13, 16 and 17, they are similarly analyzed and rejected as per the analyses of claim 9 (base claim) and claims 2-4, 7 and 8 (containing the same respective limitations).




>>><<<
Regarding claims 14 and 15, they are similarly analyzed and rejected as per the analyses of claim 9 (base claim) and claims 5, 6 (containing the same respective limitations).

>>><<<
Claims 18-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2008/0187190), and further in view of Hernandez (US 2007/0153258), Ross (US 2007/0075138), Han et al. (US 2010/0302210) and Neoh et al. (US 8,265,532).

Regarding claim 18 it is identical to claim 9 (and thus the same analysis for claim 9 in view of Shin, Hernandez, Ross and Han applies) except for the following, which is taught by Neoh:
(that the light source emits a light…) such that additional fluorescence or scattered light is propagated into the pressure sensitive membrane at any location on the imaging surface at which the bottom surface of the pressure sensitive membrane contacts the imaging surface due to pressure exerted by the finger on the top surface of the pressure sensitive membrane;
[Neoh: Col. 4, line 62-Col. 5, line 3 (“…the light sources may be used in fluorescent photography, where the image material…create their own light source by absorbing light in one wavelength band…and re-emitting light in a longer wavelength band…The sensor captures this fluorescence emission band. Fluorescence of latent fingerprints can simply occur…with fluorescence dyes used to dust the latent fingerprints”).  Note that the applied teaching is to use fluorescent dyes to generate fluorescent emission band.  Note further that while Neoh applies the fluorescent dyes on the latent fingerprint directly, in the combined invention of Shin, Han and Ross the fingerprint pattern is formed at the bottom surface of the membrane when pressure from a finger is applied to the membrane and thus it would have been obvious to add the fluorescent dyes to the membrane to simulate dusting of a latent fingerprint and to obtain additional fluorescent emission.  Additionally, the previously applied Lee’605 reference (US 2002/0027605), cited here to show the general knowledge prior to the effective filing date of the claimed invention, discloses adding fluorescent particles in a membrane of a fingerprint sensor.  See Fig. 4 and paragraph 31: “…the fingerprint recognition sensor includes…a luminescent layer 34…having fluorescent particles 42…”)]
an imaging sensor configured to capture the fluorescent or scattered light emission from the imaging surface such that an image of the pattern formed by engagement between the pressure sensitive membrane in the collapsed position and the imaging surface responsive to the finger applying pressure on the top surface of the pressure sensitive membrane is optically captured and the image corresponds to the friction ridges of the finger applying the pressure
[First note that the combined invention of Shin, Han and Ross teaches a membrane that forms a pattern responsive to the finger applying pressure on its top surface and the image sensor of Shin captures an image of such a pattern.  When the imaging sensor of Shin is of the configuration discussed in Neoh (see Col. 5, lines 3-8: “Much of the current latent collection research is focused in the ultra violet (UV) (220-400 nm) and in the visible blue green frequencies (400-550 nm). These are the excitation frequencies from the light source, and the camera must be able to capture the fingerprint typically at a range of about 100 nm above the emission frequency”) and the membrane contains fluorescent dyes (as discussed above), it can capture the additional fluorescent emission from the imaging surface]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention of Shin, Hernandez, Ross and Han with the teaching of Neoh by using fluorescent dyes .  The reasons for doing so at least would have been to obtain addition light that is emitted from the fluorescent dyes thus to increase signal strength, as Neoh indicates in Col. 4, line 63-Col. 5, line 3 (“…the image material…create their own light source by absorbing light in one wavelength band…and re-emitting light in a longer wavelength band…The sensor captures this fluorescence emission band…with fluorescence dyes”).

Regarding claim 19, the combined invention further discloses:
wherein the light transmitting member is a prism or optical waveguide
[Han: Fig. 2A (ref. 214) and paragraph 34 (“…protrusions 214 may be formed on or as part of frustrating layer 206 to maintain the gap 212 between the pliable frustrating layer 206 and the waveguide 204”)]

Regarding claims 20-22, 25 and 26, they are similarly analyzed and rejected as per the analyses of claim 18 (base claim) and claims 2-4, 7 and 8 (containing the same respective limitations).

>>><<<
Regarding claims 23 and 24, they are similarly analyzed and rejected as per the analyses of claim 18 (base claim) and claims 5, 6 (containing the same respective limitations).

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kay et al. (US 2015/0068935)—[Fig. 10 and paragraph 60 (“Fig. 10…The waterproof case 100 can also include a home button cover 197…the home button 196 includes…a fingerprint scanner…the home button cover 197 can be made of a polyurethane membrane having a thickness of about 0.001-0.006 inches. In another example…a layer of polymer…of about 0.001-0.010 or 0.001-0.020 inches”)]
Schiller (US 4,544,267)—[Figs. 5, 5A and col. 10, lines 38-47 (“The FIG. 5 platen 84 has…a 0.25 millimeter thick, transparent, resilient, deformable epoxy layer 94…deforms in response to the pressure of finger ridges Fr…provide a back surface for the platen 84 which provides a high degree of light scattering of whatever light is reflected under the ridge zones and a minimal amount of light scattering of whatever light is reflected under the valley zones Fv”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/
Primary Examiner, Art Unit 2666
June 6, 2022